            Case 3:19-cv-05639-WHA Document 109-1 Filed 07/16/20 Page 1 of 4




 1   K. Lee Marshall (SBN 277092)
     Abigail Cotton (SBN 306121)
 2   BRYAN CAVE LEIGHTON PAISNER LLP
 3   Three Embarcadero Center, 7th Floor
     San Francisco, CA 94111-4078
 4   Telephone: (415) 675-3444
     klmarshall@bclplaw.com
 5   abby.cotton@bclplaw.com
 6
     David A. Roodman (appearance pro hac vice)
 7   Nick E. Williamson (appearance pro hac vice)
     BRYAN CAVE LEIGHTON PAISNER LLP
 8   One Metropolitan Square, 36th Floor
     St. Louis, MO 63102
 9   Telephone: (314) 259-2000
10   daroodman@bclplaw.com
     nick.williamson@bclplaw.com
11
     Attorneys for Plaintiffs
12   Fluidigm Corporation and Fluidigm Canada Inc.
13
14
15                             UNITED STATES DISTRICT COURT

16                          NORTHERN DISTRICT OF CALIFORNIA

17   FLUIDIGM CORPORATION, A DELAWARE                   Case No. 3:19-cv-05639-WHA
     CORPORATION; AND FLUIDIGM CANADA
18   INC., A FOREIGN CORPORATION,                       DECLARATION OF ABIGAIL
                                                        COTTON PURSUANT TO
19                               Plaintiffs,            CIVIL L.R. 7-5

20          v.

21   IONPATH, INC., A DELAWARE
     CORPORATION,
22
                                 Defendant.
23
24
25
26
27
28

                                                    1
            Case 3:19-cv-05639-WHA Document 109-1 Filed 07/16/20 Page 2 of 4




 1          I, Abigail Cotton, declare:
 2          1.      I am of lawful age to make this declaration.
 3          2.      All the facts stated herein are true and correct within my personal knowledge, or
 4   are based upon my personal knowledge, investigation, and information and belief, which I
 5   believe to be accurate, true and correct. If called as a witness, I could and would testify
 6   competently to the facts stated herein.
 7          3.      I am an Associate in the law firm Bryan Cave Leighton Paisner LLP.
 8          4.      I am one of the attorneys of record for Fluidigm Corporation and Fluidigm
 9   Canada Inc.
10          5.      I am an active member in good standing of the bar of the State of California.
11          6.      Attached as Exhibit A to the Independent Expert Report of Thomas F. Kelly (the
12   “Kelly Rep.”) is a true and correct copy of U.S. Patent No. 10,180,386.
13          7.      Attached as Exhibit B to the Kelly Rep. is a true and correct copy of U.S. Patent
14   No. 10,436,698.
15          8.      Attached as Exhibit C to the Kelly Rep. is a true and correct copy of U.S. Patent
16   App. No. 09/905,07, Pub. No. 2002/0086441.
17          9.      Attached as Exhibit D to the Kelly Rep. is a true and correct copy of an
18   Amendment / Response to Office Action filed on September 18, 2018 in regards to Application
19   No. 15/888,871, which eventually issued as U.S. Patent No. 10,180,386.
20          10.     Attached as Exhibit E to the Kelly Rep. is a true and correct copy of a Notice of
21   Allowance dated October 25, 2018, in regards to Application No. 15/888,871, which issued as
22   U.S. Patent No. 10,180,386.
23          11.     Attached as Exhibit F to the Kelly Rep. is a true and correct copy of M.W. Blades,
24   Atomic Mass Spectrometry, Focal Point, Vol. 48, No. 11, 12A (1994).
25          12.     Attached as Exhibit G to the Kelly Rep. is a true and correct copy of Annemie
26   Bogaerts, Glow Discharge Mass Spectrometry, Methods (1999).
27          13.     Attached as Exhibit H to the Kelly Rep. is a true and correct copy of Thomas L.
28   Colliver et al., Atomic and Molecular Imaging at the Single-Cell Level with TOF-SIMS, 69 Anal.

                                                       2
            Case 3:19-cv-05639-WHA Document 109-1 Filed 07/16/20 Page 3 of 4




 1   Chem. 2225 (1997).
 2          14.     Attached as Exhibit I to the Kelly Rep. is a true and correct copy of Leeat Keren
 3   et al., MIBI-TOF: A multiplexed imaging platform relates cellular phenotypes and tissue
 4   structure, Sci. Adv. 2019, 5 (Oct. 9, 2019).
 5          15.     Attached as Exhibit J to the Kelly Rep. is a true and correct copy of an excerpt,
 6   pages 55-58, from David J. Larson, et al., Local Electrode Atom Probe Tomography (2013).
 7          16.     Attached as Exhibit K to the Kelly Rep. is a true and correct copy of Sally L.
 8   McArthur et al., Methods for Generating Protein Molecular Ions in ToF-SIMS, Langmuir, 20,
 9   3704 (2004).
10          17.     Attached as Exhibit L to the Kelly Rep. is a true and correct copy of Stanislav S.
11   Rubakhin & Jonathan V. Sweedler, A mass spectrometry primer for mass spectrometry imaging,
12   Methods Mol. Bio., 656, 21-49 (2010).
13          18.     Attached as Exhibit M to the Kelly Rep. is a true and correct copy of an excerpt
14   comprising Parts III, VIII, and IX, from Robert Thomas, A Beginner’s Guide to ICP-MS,
15   Spectroscopy (2001-2002), taken from the prosecution history of Application No. 15/888,871,
16   which issued as U.S. Patent No. 10,180,386.
17          19.     Attached as Exhibit N to the Kelly Rep. is a true and correct copy of an excerpt,
18   comprising Chapter 4, from Robert Thomas, Practical Guide to ICP-MS (2004).
19           I declare under the penalty of perjury under the laws of the United States of America that
20   the foregoing is true and correct.
21
22          Executed this 16th day of July, 2020 at San Francisco, California.
23
24                                                        /s/ Abigail Cotton
25                                                        Abigail Cotton
26
27
28

                                                      3
            Case 3:19-cv-05639-WHA Document 109-1 Filed 07/16/20 Page 4 of 4




 1                                   CERTIFICATE OF SERVICE
 2          I hereby certify that on July 16, 2020, I electronically filed the above document with the
 3   Clerk of the Court using CM/ECF which will send electronic notification of such filing to all
 4   registered counsel of record.
 5
 6
           Dated: July 16, 2020                           /s/ Abigail Cotton
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      4
